Third District Court of Appeal
                               State of Florida

                          Opinion filed April 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-72
             Lower Tribunal Nos. 19-312AP and 18-1012SP
                         ________________


         All Insurance Restoration Services, Inc., etc.,
                                  Appellant,

                                     vs.

                 People's Trust Insurance Company,
                                  Appellee.


      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

     Giasi Law, P.A., and Melissa A. Giasi (Tampa), for appellant.

      Brett R. Frankel and Jonathan M. Sabghir (Deerfield Beach); Cole,
Scott & Kissane, P.A. and Mark D. Tinker (Tampa), for appellee.


Before FERNANDEZ, LINDSEY, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.